Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 1 of 15                     PageID #: 401




                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ALABAMA
                                       SOUTHERN DIVISION

 TYREE LOGAN,                                      )
                                                   )
                         Plaintiff,                )
                                                   )
 v.                                                )
                                                     CIVIL ACTION NO. 1:20-00268-JB-MU
                                                   )
 MCKINNEY DRILLING, LLC, et al.,                   )
                                                   )
                         Defendants.               )

                                                ORDER

           This matter is before the Court on Plaintiff’s Motion to Remand. (Doc. 10). The parties

 have filed numerous briefs about the propriety of removal (Docs. 10, 11, 21, 23, 30, 31, 34, 37)

 and appeared in Court for oral argument. The Motion is ripe for resolution.

      I.      BACKGROUND

           Plaintiff began this lawsuit in the Choctaw County Circuit Court suing defendant McKinney

 Drilling Company, LLC in a one-count Complaint under the Alabama Worker’s Compensation Act.

 On April 22, 2020, Plaintiff filed his First Amended Complaint (“FAC”) adding three Causes of

 Action to his Worker’s Compensation claim. (Doc. 1). Causes of Action Two, Three and Four are

 brought under Alabama common law for negligence, wantonness and negligent medical

 assistance respectively. (Id.). Plaintiff also changed the name of the original Defendant to

 “McKinney Drilling, L.L.C., a Keller Company.” (Id.).

           The FAC adds fifteen (15) defendants to the new claims, all of whom are of diverse

 citizenship to Plaintiff. Plaintiff requested the five out-of-state corporate Defendants be served

 by certified mail while he requested personal service for the Alabama residents. Defendant



                                                   1
Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 2 of 15                       PageID #: 402




 Georgia Pacific learned of the Amended Complaint and removed the case based on diversity

 jurisdiction on May 11, 2020, before the added Defendants (including Georgia Pacific) had been

 served. (Doc. 1). At the time of removal only McKinney had been “properly joined and served.”

 See 18 U.S.C. §1441(b)(2).

    II.      ANALYSIS

          Plaintiff objects to removal and moved for remand on three grounds. First, Plaintiff

 objects that Georgia Pacific removed this case from the Circuit Court of Choctaw County before

 any defendant added in the Amended Complaint was served. Second, Plaintiff argues the entire

 action should be remanded because 28 USC 1445(c) prohibits removal of worker’s compensation

 claims. Finally, Plaintiff argues Georgia Pacific violated the “rule of unanimity” because it did not

 obtain the consent to removal of “McKinney and the individual defendants added in the

 Amended Complaint.”

          A. Removal Jurisdiction and Procedural Requirements

          “Except as otherwise provided by Act of Congress, any civil action brought in State
          court of which the district courts of the United States have original jurisdiction,
          may be removed by the defendant or the defendants . . . .”

 28 U.S.C. § 1441(a). The original jurisdiction of this Court includes diversity of citizenship. See 28

 U.S.C. § 1332. Diversity jurisdiction exists so long as: (1) there is complete diversity between the

 plaintiff and defendants and (2) the amount in controversy exceeds $75,000. See id. There are

 other conditions which must also be satisfied to remove a diversity case. First among those is

 the “Resident Defendant Rule” holding a defendant may not remove “if any of the parties in

 interest properly joined and served as defendants is a citizen of the State in which such action is

 brought.” 28 U.S.C. § 1441(b)(2). The rule of unanimity requires “all defendants who have been



                                                   2
Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 3 of 15                                      PageID #: 403




 properly joined and served must join in or consent to the removal of the action.” 28 U.S.C. §

 1446(b)(2)(A).

          As a Court of limited jurisdiction, the Court must construe removal statutes narrowly.

 Scimone v. Carnival Corp., 720 F.3d 876, 882 (11th Cir. 2013). There is a “presumption against

 the exercise of federal jurisdiction,” and uncertainties as to removal are to be resolved in favor

 of remand. Id. Georgia Pacific must demonstrate removal is appropriate. Id.

          B. This Court has Subject Matter Jurisdiction.

          The issues raised in the Motion to Remand address whether this Court has subject matter

 jurisdiction.1 This Court has an independent obligation to ensure that it has subject matter

 jurisdiction in every case. Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir.

 1999) (“Indeed, it is well settled that a federal court is obligated to inquire into subject matter

 jurisdiction sua sponte whenever it may be lacking.”). There is complete diversity of citizenship

 between the Plaintiff and the Defendants and the amount-in controversy requirement is also

 clearly satisfied.2 Thus, without question, this Court would have had original jurisdiction over


 1
   Initially, the Court’s analysis concerns whether claims are properly before the Court for purposes of diversity
 jurisdiction. The statutory jurisdictional issue involving Plaintiff’s worker’s compensation claim will be discussed in
 Section E, infra.

 2
  Plaintiff’s alleged injuries are quite serious, having suffered paralysis from the neck down, present and future
 medical expenses. (Doc. 1-2 at 6).

          Eleventh Circuit precedent permits district courts to make “reasonable deductions, reasonable
          inferences, or other reasonable extrapolations” from the pleadings to determine whether it is
          facially apparent that a case is removable. Put simply, a district court need not “suspend reality or
          shelve common sense in determining whether the face of a complaint ... establishes the
          jurisdictional amount.” Instead, courts may use their judicial experience and common sense in
          determining whether the case stated in a complaint meets federal jurisdictional requirements.
          This approach is consistent with those of other circuits.

 Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061–62 (11th Cir. 2010) (internal citations omitted); see also Williams,
 269 F.3d at 1319 (11th Cir.2001) (allowing district courts to consider whether it is “facially apparent” from a



                                                           3
Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 4 of 15                                 PageID #: 404




 this action based on the basic requirements of Section 1332. The Court will now turn to Plaintiff’s

 procedural objections under the removal statute.

         C. Georgia Pacific Satisfied the Unanimity Rule.

         Plaintiff contends Georgia Pacific did not obtain the consent of McKinney, the only

 Defendant who had been “properly joined and served” at the time of removal. (Doc. 11 at 15-

 17). McKinney, Plaintiff’s employer, was the only Defendant in Plaintiff’s original worker’s

 compensation Complaint and was the only Defendant served at the time of removal.

         Georgia Pacific counters that McKinney’s consent was included in the declaration of Keller

 North America, Inc. (“Keller”), one of the Defendants added to the case by Plaintiff’s Amended

 Complaint and attached to its removal. (Doc. 1). Keller explains that as of January 1, 2020,

 McKinney, H.J. Foundation Company and E.B. Construction Company all merged into Keller. (Id.).

 Keller’s declaration states:

         Keller and its affiliates are aware of Plaintiff’s filing of his First Amended
         Complaint, however, neither Keller nor any of the above newly added affiliates
         have been served with Summons and Complaint therein. Non-service
         notwithstanding, neither Keller or the subject affiliates have objection and when
         and if served all would consent to the removal of Plaintiff’s First Amended
         Complaint to the United States District Court, Southern District of Alabama,
         Southern Division.

 (Id.). Georgia Pacific argues it could obtain consent only from Keller as McKinney had merged

 into Keller on January 1, 2020. (Doc. 31 at 2-9).

         Plaintiff contends this declaration cannot express McKinney’s consent to removal. The

 Court disagrees. While the declaration qualifies its consent (“non-service notwithstanding”), it




 complaint that the amount in controversy is met). Based on this Court’s judicial experience and common sense, the
 monetary value of Plaintiff’s requested relief is certainly in excess of $75,000.00.


                                                        4
Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 5 of 15                     PageID #: 405




 expresses agreement to removal on behalf of Keller and its affiliated entities. (Doc. 1). The Court

 finds that the declaration expresses consent to removal upon service and because McKinney was

 served electronically when Plaintiff filed the FAC, Keller’s consent for McKinney was effective

 immediately.

        Additionally, Plaintiff’s suggestion that Keller cannot speak for McKinney is undermined

 by the manner in which the First Amended Complaint is drafted. In the style of the FAC, Plaintiff

 changed McKinney’s name to “McKinney Drilling, LLC, a Keller company,” acknowledging its

 January 1, 2020 merger with Keller. (Doc 1). Likewise, in Paragraph 2 and the First Cause of

 Action McKinney is again identified as “McKinney Drilling, LLC, a Keller Company.” (Id.). Because

 Plaintiff recognized McKinney’s merger with Keller in the FAC, the Court finds that Keller’s

 consent extends to McKinney and satisfies the unanimity requirement of 28 U.S.C.

 §1446(b)(2)(A).

        D. Georgia Pacific’s Pre-Service Removal was Proper.

        Plaintiff objects to Georgia Pacific’s pre-service removal because the case was removed

 before the Defendants added in the FAC had been served. (See Doc. 11 at 5-8). Because many

 of the unserved Defendants added in the FAC were alleged to be Alabama residents, Plaintiff

 contends removal violates the Resident Defendant Rule. Georgia Pacific relies on the plain

 language of Section 1442(b)(2) to support its position that the Resident Defendant Rule does not

 apply. This posture places this case into an evolving class of cases generally called “snap

 removals.”

        The Resident Defendant Rule holds that even when diversity of citizenship exists, a

 defendant cannot remove a case to federal court if one of the defending parties “properly joined



                                                 5
Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 6 of 15                                        PageID #: 406




 and served” is a citizen of the state in which the lawsuit was filed. 28 U.S.C. § 1441(b). The theory

 behind the Resident Defendant Rule is that removal based on diversity should protect out-of-

 state defendants from the possible biases of a state court and a defendant residing in the forum

 would require no such protection. (See Papa Air LLC v. Cal-Mid Properties L.P., 2020 WL 3037068

 at *6 (N.D. Ala. June 5, 2020)). Here however, a non-resident Defendant (Georgia Pacific)

 removed this case to this Court before either it or the resident Defendants were served.

          Plaintiff argues Georgia Pacific’s removal violates the Resident Defendant Rule because

 many of the individual Defendants he added in the FAC are citizens of Alabama. Georgia Pacific

 maintains the Resident Defendant Rule does not apply because none of the Alabama Defendants

 were “properly joined and served,” as required by section 1441(b)(2) (emphasis added), at the

 time of removal. These facts present the question whether “snap removal” is precluded by the

 Resident Defendant Rule when a non-resident Defendant removes a case from state court based

 on diversity jurisdiction before the resident Defendants are “properly joined and served.”

                   1. Other Courts’ Consideration of Pre-Service Removal.

          While this is the first time this Court has considered the question of pre-service removal,

 many other courts have considered it. There is no binding precedent from the Supreme Court or

 the Eleventh Circuit3 but at least three Circuit Courts have found that section 1441(b)(2) permits




 3
   The Eleventh Circuit, by way of an unpublished opinion has broadly considered the question of pre-service removal.
 See Shanyfelt v. Wachovia Mortg. FSB, 439 F. App'x 793, 794 (11th Cir. 2011) (per curiam). In Shanyfelt, the court
 considered the propriety of a district court's subject matter jurisdiction when a resident defendant removed the
 case from state court on the basis of diversity, prior to service on any defendant. In its analysis, the panel cited to
 section 1441(b) and stated that plaintiff failed to “properly join[ ] and serve[ ]” defendant, prior to defendant filing
 the notice of removal. Id. Because the plaintiff failed to serve the resident defendant prior to removal, the court
 held that “[t]he district court was entitled to entertain [plaintiff's] complaint without regard to the citizenship of the
 [resident defendant].” Id.



                                                             6
Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 7 of 15                      PageID #: 407




 pre-service removal. See Texas Brine Co., L.L.C. v. Am. Arbitration Ass'n, Inc., 955 F.3d 482, 487

 (5th Cir. 2020); Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699, 706-07 (2d Cir. 2019) (holding

 “[b]y its text[ ] [ ]Section 1441(b)(2) is inapplicable until a home-state defendant has been served

 in accordance with state law; until then, a state court lawsuit is removable under Section 1441(a)

 so long as a federal district court can assume [subject matter] jurisdiction over the action.”);

 Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147, 154 (3d Cir. 2018), reh'g denied

 (Sept. 17, 2018); see also McCall v. Scott, 239 F.3d 808, 813 n.2 (6th Cir. 2001), amended on denial

 of reh'g, 250 F.3d 997 (6th Cir. 2001) (“Where there is complete diversity of citizenship ... the

 inclusion of an unserved resident defendant in the action does not defeat removal under 28 U.S.C.

 § 1441(b)(2).”) (emphasis in original).

        Several district courts have also considered this question. Some of those courts have held

 that “[t]he literal application of [ section] 1441(b)(2) ... would both produce bizarre results that

 Congress could not have intended, and results that are demonstrably at odds with the objectives

 Congress did intend to effect.” Sullivan v. Novartis Pharm. Corp., 575 F. Supp. 2d 640, 643 (D.N.J.

 2008) (collecting cases); see also Bowman v. PHH Mortgage Corporation, 423 F. Supp. 3d 1286

 (N.D. Ala. 2019); Delaughder v. Colonial Pipeline Co., 360 F. Supp. 3d 1372 (N.D. Ga. 2018); Gentile

 v. Biogen IDEC, Inc., 934 F. Supp. 2d 313 (D. Mass. 2013). These district courts looked beyond the

 language of the statute to give effect and purpose to the Resident Defendant Rule, despite a lack

 of legislative history addressing the purpose of the disputed language in section 1441(b)(2).

 Delaughder, 360 F. Supp. 3d at 1379-80; Gentile v. Biogen IDEC, Inc., 934 F. Supp. 2d at 317.

        Other district courts have concluded snap removal is not barred if no resident defendant

 has been served. E.g., Goodwin v. Reyonlds , 2012 WL 4732215, at *6 (N.D. Ala. Sept. 28, 2012);



                                                  7
Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 8 of 15                                  PageID #: 408




 Seong Ho Hwang v. Gladden, 2016 WL 9334726, at *7 (M.D. Ala. Dec. 21, 2016) (agreeing with

 “the majority of the courts within the Eleventh Circuit,” and holding that “the plain language of

 the Resident Defendant Rule does not prohibit a non-forum defendant from removing a case to

 federal court, even when there is an unserved forum defendant.”); Pathmanathan v. Jackson Nat.

 Life Ins. Co., 2015 WL 4605757, at *1 (M.D. Ala. July 30, 2015) (holding that snap removal is

 permitted “[b]ecause the text of [section 1441(b)(2)] is clear, and the court must give effect to

 that text....”).

         Plaintiff relies primarily on a case from the Northern District of Alabama finding pre-

 service removal to be improper. See Bowman, 423 F. Supp. 3d at 1286. Rather than following

 the rules of established statutory analysis, the court in Bowman adopted a “different approach.”4

 Bowman at 1289. In Bowman, the court held that Section 1441(b)(2) “requir[es] at least one

 defendant to have been properly joined and served before removal when an in-state defendant

 is involved.” Id. at 1293. In concluding this, the court construed the word “any,” as used in the

 statutory text to mean “one or more indiscriminately from all those of a kind.” Id. at 1290. The

 court held that “under this interpretation of the statute, when there is an in-state defendant, at

 least one defendant must have been properly joined and served before removing for diversity.”

 Id. The Court cannot accept Plaintiff’s invitation to follow this analysis.

                    2. Statutory Analysis.

         The Court now turns to analyzing Section 1441(b)(2). The process for statutory analysis

 is well settled:




 4
  “So rather than decide whether to follow the plain meaning, the court asks which of two permissible constructions
 of the text best effectuates Congress’ intent.” Bowman, 324 F. Supp. at 1289.


                                                         8
Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 9 of 15                     PageID #: 409




                 The Court's inquiry is initially limited to determining a statute's plain
        meaning. If the plain meaning is clear, the Court is bound to give effect to its
        language unless one of two circumstances apply: “(1) the statute's language is
        ambiguous; or (2) applying the statute's plain meaning would lead to an absurd
        result.”

 Delaughder, 360 F. Supp. 3d at 1379 (quoting Hawkins v. Cottrell, Inc., 785 F. Supp. 2d 1361, 1366

 (N.D. Ga. 2011) (citing United States v. DBB, Inc., 180 F.3d 1277, 1285 (11th Cir. 1999)). In

 analyzing a statute, “we must presume that Congress said what it meant and meant what it said.”

 United States v. Steele, 147 F.3d 1316, 1318 (11th Cir. 1998) (en banc). “In our circuit, ‘[w]hen

 the import of the words Congress has used is clear ... we need not resort to legislative history,

 and we certainly should not do so to undermine the plain meaning of the statutory language.’”

 United States v. Weaver, 275 F.3d 1320, 1331 (11th Cir. 2001), (quoting Harris v. Garner, 216 F.3d

 970, 976 (11th Cir. 2000) (en banc), cert. denied, 536 U.S. 961 (2002)).

        As the Court reads Section 1441(b)(2), the meaning is clear and unambiguous. Next, the

 Court must ensure this interpretation will not produce an unjust or absurd conclusion. It is well

 settled that a court will not question unambiguous language, except to “avoid an unjust or absurd

 conclusion.” United States v. Ballinger, 395 F.3d 1218, 1237 (11th Cir. 2005) (en banc) (quoting

 In re Chapman, 166 U.S. 661, 667 (1897)).

        To justify a departure from the text of a statute based on absurdity, “the absurdity must

 be so gross as to shock the general moral or common sense.” Am. Bankers Ins. Grp. v. United

 States, 408 F.3d 1328, 1334 (11th Cir. 2005) (quoting Crooks v. Harrelson, 282 U.S. 55, 60 (1930)).

 Having conducted this analysis, the Court finds that applying the plain meaning of Section




                                                 9
Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 10 of 15                                        PageID #: 410




 1441(b)(2) and allowing removal does not lead to an absurd result “so gross as to shock the

 general moral or common sense.”5 See id.

          When considering the Resident Defendant Rule in this context:

          The purpose of the [resident] defendant rule is to allow plaintiffs to choose a
          forum because a [resident] defendant does not need the protection of removal
          rights. However, in the limited situations such as the present case when a non-[
          resident] defendant removes a case also involving a [resident] defendant, it is
          necessary to only consider properly served defendants so as to not allow a plaintiff
          to thwart removal rights of diverse, non[-resident] state defendants by not serving
          the [resident] defendant.

 Papa Air, LLC v. Cal-Mid Properties, L.P., 2020 WL 3037068 at *6 (N.D. Ala. June 5, 2020) (quoting

 Goodwin, 2012 WL 4732215, at *1, aff'd on other grounds, 757 F.3d 1216 (11th Cir. 2014) (citing

 Bolin v. SmithKline Beecham Corp., 2008 WL 3286973, at *2 (S.D. Fla. Aug. 7, 2008) (footnote

 omitted)). Plaintiffs do have a variety of methods available to serve a Complaint under the

 Alabama Rules of Civil Procedure and thus have some control over the timing of service of

 defendants.6

          The Court finds the language of Section 1441(b)(2) to be unambiguous. The Resident

 Defendant Rule is not implicated until a forum defendant has been served under state law. Until

 that point, assuming a district court has subject matter jurisdiction (as it does in this case) a state


 5
   See Whitehurst v. Walmart, 306 F. App'x 446, 448 (11th Cir. 2008) (per curiam) (“nothing in the removal statute, or
 any other legal provision, requires that a defendant be served with the complaint before filing a notice of removal.”)
 (citing Delgado v. Shell Oil Co., 231 F.3d 165, 177 (5th Cir. 2000); City of Ann Arbor Employees’ Retirement System v.
 Gecht, 2007 WL 760568, at *9 (N.D. Cal. Mar. 9, 2007) (collecting cases)).

 6
   Georgia Pacific removed this case on May 11, 2020. In Georgia Pacific’s Response to Plaintiff’s Motion to Remand,
 it represented service on the first forum Defendant was not attempted until June 1, 2020. (Doc. 21 at 9). At the
 hearing Plaintiff contended he intended to serve the forum defendants quickly via personal service by the Choctaw
 County Sheriff. Certainly, service by Sheriff is one of the several way Plaintiff could effect service under Rule 4(i) of
 the Alabama Rules of Civil Procedure. Plaintiff suggests this service did not immediately occur because of the
 COVID19 pandemic, however the Court finds no evidence of evasion on the part of the forum Defendants nor any
 suggestion of gamesmanship impacting service. Moreover, Plaintiff offers no authority allowing this Court to
 disregard the plain language of the statute.


                                                           10
Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 11 of 15                     PageID #: 411




 court lawsuit is removable. Plaintiff filed his FAC on April 22, 2020, and Georgia Pacific (a non-

 resident defendant), filed its notice of removal on May 11, 2020. No Defendants added in the

 FAC were “properly joined and served” when Georgia Pacific filed the Removal. Because the

 language of the statute is unambiguous, this Court need look no further and the inquiry ends.

 Plaintiff’s Motion to Remand based on the Resident Defendant Rule is due to be denied.

        E. Severance of Worker’s Compensation Claim

        Having now determined this Court has subject-matter jurisdiction, the Court must now

 consider Plaintiff’s claims.   The parties agree, Count One “aris[es] under the workmen's

 compensation laws” of Alabama and must be remanded. 28 U.S.C. § 1445(c). The parties

 disagree over how this Court should treat the remaining claims.

        Another Judge in this District has considered this question. See Lamar v. Home Depot,

 907 F. Supp. 2d 1311 (S.D. Ala. 2012); see also Musgrove v. Kellogg Brown & Root, LLC, 2013 WL

 1827583, at *2 (S.D. Ala. Apr. 29, 2013). In Lamar, defendants removed plaintiff’s Complaint

 alleging worker’s compensation, breach of contract, fraud and outrageous conduct.              Id.

 Considering plaintiff’s Motion to Remand, the court noted that:

        “Except as otherwise provided by Act of Congress, any civil action brought in State
        court of which the district courts of the United States have original jurisdiction,
        may be removed by the defendant or the defendants . . . .” 28 U.S.C. § 1441(a).
        Congress’ grant of jurisdiction is not without limits: “[a] civil action in any State
        court arising under the workmen's compensation laws of such State may not be
        removed to any district court of the United States.” Id. § 1445(c).

 Lamar, 907 F. Supp. at 1312. The Lamar court granted the motion to remand in part, severing

 the worker’s compensation claim and remanding it to the state court. As to the remaining claims,

 the court denied the motion to remand.




                                                 11
Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 12 of 15                     PageID #: 412




        The Lamar court found only one Eleventh Circuit opinion addressing the scope of remand

 under section 1445(c). See Reed v. Heil Co., 206 F.3d 1055 (11th Cir.2000). In Reed, the plaintiff

 sued in state court alleging state law claims, including retaliation against an employee for filing

 for worker's compensation, and a federal law claim for violation of the Americans with Disabilities

 Act (“ADA”). Defendant removed the case to federal court based on both federal question and

 diversity jurisdiction. The district court denied plaintiff's attempts at remand and eventually

 granted summary judgment for defendant on all claims. Plaintiff appealed. The Eleventh Circuit

 found the retaliation claim “arises under” the worker’s compensation laws of the state of

 Alabama, and as such, the district court lacked subject matter jurisdiction over that claim

 pursuant to 28 U.S.C. § 1445(c). See id. at 1060. The Eleventh Circuit remanded the retaliation

 claim to the district court with instructions to sever and remand the claim back to state court.

 The Circuit affirmed the district court on the remainder of the case. See id. at 1063.

        The Eleventh Circuit then addressed the merits of the ADA claim without explaining its

 decision not to remand that claim. Id. The Lamar court considered other portions of the Reed

 opinion to explain the Eleventh Circuit’s rationale:

        In its preliminary statement summarizing its decision, the Reed Court said:

        Because we conclude that claims brought pursuant to Alabama's statute barring
        retaliation for the filing of workers' compensation claims do arise under that
        state's workers' compensation laws, the district court lacked jurisdiction to
        entertain Reed's retaliatory discharge claim. Reed's ADA claim, however, was
        properly before the district court.

 Lamar, 907 F. Supp. 2d at 1313 (quoting Reed, 206 F.3d at 1057). Thus, the ADA claim remained

 in federal court because it was properly removed there.




                                                 12
Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 13 of 15                         PageID #: 413




           The Lamar court then considered the Eleventh Circuit’s analysis of the mechanism by

 which the ADA claim was properly removed:

           Defendants can remove civil actions over which the federal courts would have had
           original jurisdiction. See 28 U.S.C. § 1441(a). The federal district court would have
           had original jurisdiction over Reed's ADA claim because it arose under federal law.
           See 28 U.S.C. § 1331. In addition, federal courts can exercise supplemental
           jurisdiction over state law claims that form part of the same case or controversy
           as the claim with original federal jurisdiction. See 28 U.S.C. § 1367(a); see also 28
           U.S.C. § 1441(c).

           A few actions, however, cannot be removed from state to federal court.
           Specifically, 28 U.S.C. § 1445(c) bars the removal of claims from state court “arising
           under the workmen's compensation laws” of the forum state.

 Id. at 1314 (quoting Reed, 206 F.3d at 1058). Clearly the Eleventh Circuit found the ADA claim as

 properly removed under Section 1441(a). Also clear, a non-removable worker's compensation

 claim in the same lawsuit did not render removal of the action improper under either that Section

 1441(a) or Section 1445(c). Instead, the worker's compensation claim triggered Section 1445(c)

 as to only that claim and required remand of only that claim. Thus, “the limits on federal

 jurisdiction imposed by 28 U.S.C. § 1445(c)” means the worker's compensation claim “must be

 remanded to state court.” Reed, 206 F.3d at 1056, 1061.

           The Lamar court noted “the Reed Court did not base the propriety of removing and

 retaining the ADA claim on Section 1441(c). Reed relied on Section 1441(a) to justify removal

 and retention of the federal claim.” Lamar, 907 F. Supp. 2d at 1314. The Lamar court further

 stated:

                  “[T]he holding of a case is comprised both of the result of the case and
           those portions of the opinion necessary to that result by which we are bound.”
           United States v. Kaley, 579 F.3d 1246, 1253 n. 10 (11th Cir.2009) (internal quotes
           omitted). The result of Reed was retention of the federal claim despite remand of
           the worker's compensation claim. Necessary to this result was the conclusion that
           the federal claim was properly removed, and necessary to the conclusion that the


                                                    13
Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 14 of 15                     PageID #: 414




        federal claim was properly removed was an identification of a legal basis for
        proper removal. Thus, the Reed Court's identification of Section 1441(a) as the
        source of proper removal of the federal claim and for retention of that claim
        despite remand of the worker's compensation claim constitutes a holding.

               Section 1441(a) authorizes removal of “any civil action brought in a State
        court of which the district courts of the United States have original jurisdiction.”
        Section 1332(a) furnishes “original jurisdiction” over diversity actions with a
        threshold amount in controversy, so removal of a diversity action is accomplished
        through Section 1441(a). E.g., Bailey v. Janssen Pharmaceutica, Inc., 536 F.3d
        1202, 1204 (11th Cir.2008). This case was removed based on diversity jurisdiction,
        and therefore removal was proper under Section 1441(a). Because Reed holds
        that, when removal is properly accomplished under Section 1441(a), the federal
        court is to remand the worker's compensation claim and retain the properly
        removed claims, it forecloses remand of the plaintiff's state law claims.

 Id. at 1315.

        Plaintiff also suggests that remand of the entire action should be ordered in the interests

 of judicial economy, since her tort claims are “related to” his worker's compensation claim. (Doc.

 23 at 13-14). Plaintiff cites several district courts indicating judicial economy supports remand of

 removable claims along with a non-removable worker's compensation claim. First, this Court

 disagrees that a remand would enhance judicial economy as Plaintiff has filed his worker’s

 compensation claims in Georgia and Alabama courts. Moreover, many of the cases cited do not

 even consider Reed while others limit its holding. This Court has independently considered Reed

 and reaches the same conclusion as the court in Lamar:

        . . . that Reed holds that a nonworker's compensation claim properly removed
        under Section 1441(a) is not subject to remand under Section 1445(c). When, as
        here, a claim has been properly removed and is not subject to remand under the
        governing statutes, it cannot be remanded on the grounds that judicial economy
        will be served thereby. In re: City of Mobile, 75 F.3d at 607–08 (a properly
        removed federal claim could not be remanded along with state claims as to which
        there was no diversity jurisdiction, even though that might serve judicial economy,
        where Section 1367(c) did not permit such remand; “‘[W]e are not convinced that
        Congress ever intended to extend carte blanche authority to district courts to
        revise the federal statutes governing removal by remanding cases on grounds that


                                                 14
Case 1:20-cv-00268-JB-MU Document 38 Filed 02/02/21 Page 15 of 15                    PageID #: 415




           seem justifiable to them but which are not recognized by the controlling
           statute.’”) (quoting Thermtron Products v. Hermansdorfer, 423 U.S. 336, 351, 96
           S.Ct. 584, 46 L.Ed.2d 542 (1976)).

 Lamar, 907 F. Supp. 2d at 1317.

           This Court is persuaded by the analysis of Lamar and agrees that:

           [t]he threshold questions for the Court are whether the Eleventh Circuit has
           already resolved the issue of partial versus total remand and whether it has done
           so on grounds that must apply to removals based on diversity. As discussed above,
           the answers to these questions are in the affirmative.

 Id. at 1316. Like the court in Lamar, under the direction of Reed, the Court will remand only the

 plaintiff's worker's compensation claim. Plaintiff’s other claims shall remain pending in this

 Court.

    III.      CONCLUSION

           The plaintiff's motion to remand (Doc. 10) is GRANTED regarding Count One and DENIED

 regarding Counts Two, Three and Four. Count One is remanded to the Circuit Court of Choctaw

 County.

           DONE and ORDERED this 2nd day of February 2021.


                                                       /s/ JEFFREY U. BEAVERSTOCK
                                                       UNITED STATES DISTRICT JUDGE




                                                  15
